Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 3/8/22 are acknowledged; claims 1 and 3-17 are currently pending.
Drawings
The drawings were received on 3/8/22.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakke (US 9435186).
CLAIM 1:  Bakke discloses a towable subsea structure (see Fig. 1).  The structure comprises a pipeline or a pipeline bundle (connected to wells 1, 2); and a subsea processing system (see Fig. 1, system with parts 3, 4, 5, 6, 7, 8, 9, 12, 14) in fluid communication with the pipeline or pipeline bundle and being disposed at an end of the pipeline or pipeline bundle (see Fig. 1).  The subsea processing system comprises a lattice frame made up of structural members to define a towhead (see Fig. 1 showing components set out on a structure interlaced together) and at least one fluid processing device (i.e. heater 6) supported by the frame (see col. 3, lines 11-20 stating all the parts may be supported together); wherein at least one of the structural members effects fluid communication to or from the or each fluid-processing device (the device being part of the structural frame).
CLAIM 3:  The or each fluid-processing device is carried on at least one structural member of the frame (see col. 3, lines 11-20).
CLAIM 4:  The or each fluid-processing device is contained within at least one structural member of the frame (see col. 3, lines 11-20).
CLAIM 5:  At least one of the structural members defines a tank in fluid communication with the or each fluid-processing device (“additional water may be added to the circulation system through the water supply line 8,” col. 2, lines 52-65).
CLAIM 6:  The or each fluid-processing device is immersed in fluid in the tank (water supply surrounding components; see Fig. 1).
CLAIM 7:  At least one of the structural members effects fluid communication between two or more fluid-processing devices (see Fig. 1, pump 5 and separator 3 fluidly connected).
CLAIM 8:  The frame comprises upper and lower structural members and at least one of the lower structural members effects fluid communication to or from the or each fluid-processing device (ee col. 3, lines 11-20).
CLAIM 9:  At least one of the lower structural members effects fluid communication between the pipeline or pipeline bundle and the frame (see Fig. 1).
CLAIM 11:  The or each fluid-processing device is an immersion heater in fluid communication with a hot-water heating circuit (heater unit 6).
CLAIM 12:  The immersion heater is disposed within at least one of the structural members, which structural member serves as an expansion tank for water heated by the immersion heater (see Fig. 1).
CLAIM 13:  The frame comprises longitudinally-extending, substantially parallel tubular structural members, at least one of which is in fluid communication with the or each fluid-processing device (see Fig. 1).
CLAIM 14:  Said structural members are in fluid communication with each other (see Fig. 1).
CLAIM 15:  Said structural members are connected in series as part of a fluid circuit (see Fig. 1).
CLAIM 16:  This method is inherent to the above structures.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakke.
CLAIM 10:  Bakke discloses the elements of claim 1 as discussed above.
Bakke fails to disclose the structural members are made of polymer or composite materials and instead is silent to the material.
Examiner takes official notice that composite materials are well known in the art as a material for subsea systems as they provide a variety of strength to weight and other characteristics.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bakke to have composite materials as claimed as a combination of known prior art elements in which the parts of Bakke would perform their functions in the same manner if manufactured with a composite material.
CLAIM 17:  Bakke discloses the elements of claim 16 as discussed above.
Bakke fails to disclose transporting the frame to a subsea location while providing buoyant support to the frame by holding a gas in said structural member of the frame.
Examiner takes official notice that gas buoyancy is a well known transportation means in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bakke to be transported with buoyant gas as described In the claim as the application of a known transportation means applied to the known structure where one of ordinary skill in the art would predict success based on the known methods of moving buoyant objects through water for installation.



Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
Applicant asserts that the pipework of Bakke does not comprise a structural member and thus does not meet the limitations of claim 1.  Claim 1 recites, in relevant part, “a lattice frame made up of structural members to define a towhead… wherein at least one of the structural members effects fluid communication to or from the or each fluid-processing device.”  Claims must given their broadest reasonable interpretation in light of the specification (see MPEP 2111).  The plain meaning of the claim language should be used.  In this claim, “lattice frame” would mean a support with open sections; “structural member” would mean an element that forms a part of the structure; and “fluid communication” would mean allowing fluid to flow from one part to another.  As such, the components of Bakke in Figure 1 such as the separator (3), the pipe loop (7), supply line (8), etc. are all elements forming part of the structure and giving it the form.  This makes them “structural elements”.  Further, they generate a lattice frame as there are gaps between the various elements.  Finally, fluid flows through the elements, making them in fluid communication.  Under the broadest reasonable interpretation of the claim, Bakke discloses the claimed elements.  Applicant asserts that parts do not construe “structural” members due to the disclosure of the Specification.  Applicant is attempting to improperly import claim limitations from the Specification.  Although Applicant is free to be their own lexicographer, the Specification does not supply a working definition of “structural member”.  The cited portion of the Specification (page 5, lines 11-17) does not offer one of ordinary skill in the art a working interpretation beyond the broadest reasonable interpretation. The Specification fails to describe what amount of “structural integrity” would be “sufficient” to distinguish between pipework and structural if an element was removed.  The cited portion is merely a description of an embodiment, not a claim element or definition.  Therefore, the broadest reasonable interpretation must be used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679